Citation Nr: 1244194	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  08-38 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of a right shoulder injury.

2.  Entitlement to service connection for arthritis of the right shoulder.

3.  Entitlement to service connection for nerve problems in the neck and shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel



INTRODUCTION

The Veteran served on active duty from November 1973 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the Veteran's case was subsequently transferred to the St. Paul, Minnesota RO.

The Veteran was scheduled for a Travel Board Hearing before a Veterans Law Judge in August 2012.  The Veteran was notified of this scheduled hearing in June 2012; however he failed to appear.  Under the applicable regulation, if an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702 (d) (2012).  Accordingly, this Veteran's request for a hearing is considered withdrawn.


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence is against a finding that the Veteran has residuals of a right shoulder injury related to his active service.

2.  The preponderance of the competent and probative evidence is against a finding that the Veteran has arthritis of the right shoulder related to his active service.

3.  The preponderance of the competent and probative evidence is against a finding that the Veteran has nerve problems in the neck and shoulder related to his active service.





CONCLUSIONS OF LAW

1.  Residuals of a right shoulder injury were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  Arthritis of the right shoulder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2012).

3.  Nerve problems in the neck and shoulder were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in March 2008 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  In addition, the letter informed the Veteran that a disability rating and an effective date for the award of benefits would be assigned if service connection was awarded.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  

To date, the Veteran has not been afforded a VA medical examination.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, although the Veteran has reported that he was injured in a motor vehicle accident in service, the service treatment records do not reveal any treatment for injuries sustained in a motor vehicle accident and the Veteran did not indicate any shoulder, nerve, or neck disorder upon examination at separation from service.  In addition, VA has attempted to verify the Veteran reported motor vehicle accident in service and has found that it cannot be verified.  Other than the Veteran's statements, there is no indication in the claims file that the Veteran's current right shoulder, nerve, and neck disorders may be related to the Veteran's active service.  Therefore, the Board finds it unnecessary to afford the Veteran a VA medical examination.  

In a VA treatment record dated in August 2008 the Veteran indicated that he had been treated at an emergency room for back pain.  However, the Board notes that the Veteran did not identify the provider or provide any authorization to obtain these records.  In addition, the Veteran indicated in a statement dated in August 2008 that he had no further information or evidence to give VA.  In addition, the Board notes that the treatment was identified as for the Veteran's back rather than the Veteran's neck and shoulder.  In December 2008 the RO indicated that the Veteran identified treatment at Central Plains Healthcare Services and various chiropractors and requested that the Veteran provide authorization to obtain the records or provide the records on his own.  There was no response to this request.  The Board notes that, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a Veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  Therefore, the Board finds it unnecessary to remand for attempts to obtain these records.  

Attempts were made to obtain records regarding the Veteran's application for Social Security Administration (SSA) benefits.  These attempts were unsuccessful and a formal finding of unavailability was rendered regarding the SSA records in August 2011.  The Veteran was notified that the records were not available in August 2011.  This notice was returned undeliverable.  Another notice of unavailability was sent in September 2011 and was returned undeliverable.  As these notices were sent to the Veteran's address of record, the Board finds it unnecessary to remand for additional attempts to notify the Veteran.  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996). 

The Veteran seeks entitlement to service connection for residuals of a right shoulder injury, arthritis of the right shoulder, and nerve problems in the neck and shoulder.  In June 2008 the Veteran contended that these conditions are related to a motor vehicle accident in service.  

The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any shoulder, neck, or nerve disorder.  In addition, the service treatment records do not reveal any indication that the Veteran was treated following a motor vehicle accident in service.  Upon examination at separation from service in January 1976 the Veteran was not noted to have any shoulder, nerve, or neck disorders.  In addition, in the Veteran's Report of Medical History, also dated in January 1976, the Veteran did not report any shoulder, nerve, or neck disorders.  The Veteran indicated that he was "in good health."

In July 1997 the Veteran underwent an x-ray examination of the shoulder due to a lifting injury on-the-job and pain in the shoulder.  Examination of the right shoulder revealed no evidence of fracture or dislocation.  There was no soft tissue calcification.  The glenohumeral and acromioclavicular joints were normal and the impression rendered was negative shoulder.

In a VA treatment note dated in November 2000 the Veteran reported that he had a neck problem that began about ten years prior and had been quite severe in the prior year.  He also reported associated upper extremity symptoms that were limited to the right trapezius muscle that also started about ten years prior.  It was noted that the Veteran was treated with oral medication, a collar, and chiropractic in the past.  He indicated that his last chiropractic treatment was five years prior.  After physical examination the Veteran was diagnosed with chronic pain in the neck and right trapezius muscle as chronic muscular strain superimposed on some degenerative instability.  The cervical nerve root were noted to be "probably okay."  The Veteran's neck and right trapezius muscle pain were noted to be probably significantly worsened by chronic tension and/or depression.  

In April 2001 the Veteran complained of neck pain.  The Veteran was noted to have had a neck x-ray that revealed mild degenerative joint disease changes at the C5-6 level, including mild foraminal narrowing on the right.

In August 2001 the Veteran complained of neck pain.  It was noted that he had been prescribed amitriptyline and neurontin.  The Veteran reported in August 2001 that he had many years of neck pain post motorcycle accident.  

In May 2002 the Veteran complained of neck and shoulder pain and indicated that he had an accident 28 years prior while in the military.

In October 2003 the Veteran was noted to have a history of chronic back and neck pain.  The Veteran claimed that two days prior he had an accident wherein he fell off a ladder landing on his buttocks.  He complained of neck and shoulder pain.  The relevant impression was chronic neck and shoulder pain and back sprain after mild trauma.

The Veteran reported in February 2004 that he had neck pain at base of neck for 10 plus years.  He had pain into both shoulder blades most of the time and had a numb feeling in the upper arms bilaterally for two days that was relieved with range of motion.  The Veteran was noted to be on a TNS three years prior with no medical evaluation or treatment since.  

In December 2006 the Veteran was diagnosed with spondylosis, lower cervical spine, disc space narrowing C6-7.  The Veteran had carotid bifurcation and vascular calcification.  He was further noted to have osteoporosis.

In January 2007 the Veteran was reported to have neck pain and cervical spondylosis and a history of motor vehicle accident.

In January 2007 the Veteran denied a history of arthritis/chronic pain in the neck, back, shoulder, hips, hands, knees, arms, or legs.  The Veteran was positive for spinal stenosis, had a history of hand and foot fractures with no surgery, and had chronic neck pain after injury.

The Veteran complained of chronic cervical pain in September 2008.

A response from U.S. Armed Services Center for Unit Records Research (CURR) revealed no history of an injury to the Veteran or an accident involving the Veteran in service.  A formal finding of unavailability was prepared by the RO regarding the inability to verify a van accident in 1975.

In March 2010 the Veteran was noted to have chronic pain issues with the head and neck.

The Board notes that the Veteran's treatment records reveal numerous complaints of chronic neck pain.  

The Board finds that entitlement to service connection for residuals of a right shoulder injury, arthritis of the right shoulder, and nerve problems in the neck and shoulder is not warranted.  Although the Veteran has reported that he was injured in a motor vehicle accident in service, the service treatment records do not reveal any complaint, diagnosis, or treatment for any shoulder, nerve, or neck disorders in service.  In addition, upon examination at separation from service the Veteran indicated that he was in good health and denied any shoulder, nerve, or neck disorders.  Subsequent to service, in July 1997, the Veteran was treated for pain in the shoulder due to a lifting injury on-the-job.  The Veteran was not found to have any shoulder disorder at that time.  In November 2000 the Veteran was diagnosed with chronic neck pain and chronic muscular strain of the right trapezius superimposed on some degenerative instability.  Subsequent x-ray examination revealed mild degenerative joint disease changes at the C5-6 level.  The Board notes that treatment records have indicated that the Veteran had neck and cervical pain with "a history of motor vehicle accident" and pain after "injury."  However, other than the Veteran's reports there is no indication in the claims file that the Veteran was injured in a motor vehicle accident in service.  As the Veteran has variously reported the onset of his right shoulder and neck pain, including due to an on-the-job injury, following a motorcycle accident, and starting ten years prior to a November 2000 VA treatment, and as the service treatment records do not reveal any injury following a motor vehicle accident and attempts to verify the Veteran's in service motor vehicle accident have been unsuccessful, the Board finds that the Veteran's reports of an inservice motor vehicle accident lack probative value.  Therefore, as the preponderance of the evidence is against a finding that the Veteran was injured in a motor vehicle accident in service and as the preponderance of the evidence is against a finding that the Veteran's right shoulder and neck disorders may be related to the Veteran's active service, entitlement to service connection for residuals of a right shoulder injury, arthritis of the right shoulder, and nerve problems in the neck and shoulder, are denied.


ORDER

Entitlement to service connection for residuals of a right shoulder injury is denied.

Entitlement to service connection for arthritis of the right shoulder is denied.

Entitlement to service connection for nerve problems in the neck and shoulder is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


